


110 HR 1120 IH: Deleting Online Predators Act of

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1120
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mr. Kirk (for
			 himself, Mr. Matheson,
			 Mrs. Biggert,
			 Ms. Granger,
			 Mr. Rogers of Michigan,
			 Mr. Shays,
			 Mr. Fossella,
			 Mr. Kuhl of New York,
			 Mr. Davis of Kentucky,
			 Mr. Marchant,
			 Mr. McKeon,
			 Mr. Gerlach, and
			 Mr. Roskam) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Communications Act of 1934 to require
		  recipients of universal service support for schools and libraries to protect
		  minors from commercial social networking websites and chat
		  rooms.
	
	
		1.Short titleThis Act may be cited as the
			 Deleting Online Predators Act of
			 2007.
		2.FindingsThe Congress finds that—
			(1)sexual predators approach minors on the
			 Internet using chat rooms and social networking websites, and, according to the
			 United States Attorney General, one in five children has been approached
			 sexually on the Internet;
			(2)sexual predators
			 can use these chat rooms and websites to locate, learn about, befriend, and
			 eventually prey on children by engaging them in sexually explicit
			 conversations, asking for photographs, and attempting to lure children into a
			 face to face meeting; and
			(3)with the explosive growth of trendy chat
			 rooms and social networking websites, it is becoming more and more difficult to
			 monitor and protect minors from those with devious intentions, particularly
			 when children are away from parental supervision.
			3.Certifications to
			 include protections against commercial social networking websites and chat
			 rooms
			(a)Certification by
			 schoolsSection 254(h)(5)(B) of the Communications Act of 1934
			 (47 U.S.C. 254(h)(5)(B)) is amended by striking clause (i) and inserting the
			 following:
				
					(i)is
				enforcing a policy of Internet safety for minors that includes monitoring the
				online activities of minors and the operation of a technology protection
				measure with respect to any of its computers with Internet access that—
						(I)protects against
				access through such computers to visual depictions that are—
							(aa)obscene;
							(bb)child
				pornography; or
							(cc)harmful to
				minors; and
							(II)protects against access to a commercial
				social networking website or chat room unless used for an educational purpose
				with adult supervision;
				and
						.
			(b)Certification by
			 librariesSection 254(h)(6)(B) of such Act (47 U.S.C.
			 254(h)(6)(B)) is amended by striking clause (i) and inserting the
			 following:
				
					(i)is
				enforcing a policy of Internet safety that includes the operation of a
				technology protection measure with respect to any of its computers with
				Internet access that—
						(I)protects against
				access through such computers to visual depictions that are—
							(aa)obscene;
							(bb)child pornography;
				or
							(cc)harmful to
				minors; and
							(II)protects against access by minors without
				parental authorization to a commercial social networking website or chat room,
				and informs parents that sexual predators can use these websites and chat rooms
				to prey on children;
				and
						.
			(c)DefinitionsSection
			 254(h)(7) is amended by adding at the end the following new
			 subparagraph:
				
					(J)Commercial
				social networking websites; chat roomsWithin 120 days after the date of enactment
				of the Deleting Online Predators Act of
				2007, the Commission shall by rule define the terms social
				networking website and chat room for purposes of this
				subsection. In determining the definition of a social networking website, the
				Commission shall take into consideration the extent to which a website—
						(i)is
				offered by a commercial entity;
						(ii)permits registered
				users to create an on-line profile that includes detailed personal
				information;
						(iii)permits
				registered users to create an on-line journal and share such a journal with
				other users;
						(iv)elicits
				highly-personalized information from users; and
						(v)enables
				communication among
				users.
						.
			(d)Disabling During
			 Adult or Educational UseSection 254(h)(5)(D) of such Act is
			 amended—
				(1)by
			 inserting or
			 educational after during adult in the
			 heading; and
				(2)by inserting
			 before the period at the end the following: or during use by an adult or
			 by minors with adult supervision to enable access for educational purposes
			 pursuant to subparagraph (B)(i)(II).
				4.FTC consumer
			 alert on Internet dangers to children
			(a)Information
			 regarding child predators and the InternetNot later than 180 days after the date of
			 enactment of this Act, the Federal Trade Commission shall—
				(1)issue a consumer
			 alert regarding the potential dangers to children of Internet child predators,
			 including the potential danger of commercial social networking websites and
			 chat rooms through which personal information about child users of such
			 websites may be accessed by child predators; and
				(2)establish a website to serve as a resource
			 for information for parents, teachers and school administrators, and others
			 regarding the potential dangers posed by the use of the Internet by children,
			 including information about commercial social networking websites and chat
			 rooms through which personal information about child users of such websites may
			 be accessed by child predators.
				(b)Commercial
			 social networking websitesFor purposes of the requirements under
			 subsection (a), the terms commercial social networking website and
			 chat room have the meanings given such terms pursuant to section
			 254(h)(7)(J) of the Communications Act of 1934 (47 U.S.C. 254(h)(7)(J)), as
			 amended by this Act.
			
